Citation Nr: 1110872	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-37 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  He died on May [redacted], 2008.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At the time of the Veteran's death he was not entitled to receive compensation for service-connected disability that was rated as totally disabling for a continuous period of at least 10 years immediately preceding death; nor was he rated totally disabling continuously since his release from active duty or a former prisoner of war.


CONCLUSION OF LAW

The criteria for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the relevant facts are undisputed and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

DIC under the provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner of war and was not continuously rated totally disabling since his release from active duty, which was in 1956, so those parts of 38 U.S.C.A. § 1318 are clearly not applicable.

The evidence of record at the time of the Veteran's death shows that service connection was in effect for lumbar spine degenerative joint and disc disease with sciatic neuritis, rated as 60 percent disabling; left total knee replacement, rated as 60 percent disabling; and upper lip scars, rated as noncompensable (or zero percent disabling).  The Veteran's combined disability rating for compensation was 10 percent from March 29, 1956 and 60 percent from August 14, 1997.  In February 1999, the Veteran was granted an award for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 1, 1999.  Hence, the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death in May 2008 as required under 38 U.S.C.A. § 1318(b).  

Therefore, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the grounds that the Veteran had been in receipt of, or actually established entitlement to, a total rating for ten years prior to his death.  38 C.F.R. § 3.22.  Entitlement to these benefits must thus be denied as a matter of law.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

VA has a duty to notify the appellant of the information and evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the appellant must be informed of the information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that she is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The first of these requirements, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits such as is raised here, includes (1) a statement of the disabilities, if any, for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the appellant must be informed of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file reveals that the appellant has received one notification letter, dated in June 2008, with respect to her claim.  This letter informed her of what the evidence must show to establish entitlement to DIC benefits and her and VA's respective duties for obtaining evidence.  However, it did not include a statement of the disabilities for which the Veteran was service-connected at the time of his death or contain explanations of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and based on a disability not yet service-connected.  Such notification is required by Hupp and, therefore, must be provided on remand along with the notice required by Dingess.

The record reflects that the Veteran died in May 2008.  The Veteran's death certificate, dated in May 2008, shows that the immediate cause of his death was multiorgan failure, with septic shock, pneumonia, severe non-ischemic cardiomyopathy, and end-stage renal disease listed as underlying causes of death.  At the time of his death, the Veteran was service-connected for lumbar spine degenerative joint and disc disease with sciatic neuritis, rated as 60 percent disabling; left total knee replacement, rated as 60 percent disabling; and upper lip scars, rated as noncompensable (or zero percent disabling).  

The appellant essentially contends that the Veteran died of a service-related condition because doctors said her husband's lack of movement and his paralyzed state caused the pneumonia which led to septic shock followed by the fatal multiple organ failure.  Therefore, she contends that the conditions listed on the death certificate were secondary to his service-connected spinal disorder.  The Board finds no medical opinion to this effect from the Veteran's doctors in the claims file.

The Board notes that service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

The Veteran's death certificate reflects that, at the time of his death, he resided at a Miami, Florida, VA Healthcare Systems facility.  However, the claims file is negative for records associated with his medical treatment at any facility in the months prior to his death.  The Board observes that VA shall, if authorized, obtain all relevant medical records.  38 C.F.R. § 3.159(c)(1).  These records may be relevant to the appellant's claim, but it does not appear that the RO sought to obtain such records, even though the January 2009 rating decision and the September 2009 Statement of the Case indicate that Miami VA treatment records dated from January 2008 to May 2008 were reviewed.  In addition, in a November 2008 signed statement the appellant disclosed that the Veteran had been hospitalized at a VAMC Miami nursing home since 2002.  The Board's review of the claims file discloses that the current record does not contain any VA treatment records for the period from 2002 to the time of the Veteran's death in May 2008.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Attempts must be made on remand to obtain the Veteran's missing VA treatment records dated between 2002 and May 2008, pursuant to 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010), for this reason and because they are potentially relevant to the appellant's claim.  Indeed, she contends, among other things, that the Veteran's paralyzed state before death associated with his service-connected spinal disorder caused the pneumonia which led to septic shock followed by fatal multiple organ failure.

As such, the Board finds that it has no choice under the law but to remand this matter for further development, as these records may prove beneficial in deciding whether a service-connected disability significantly contributed to his death. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall send the appellant a notification letter that satisfies the requirements of both Hupp v. Nicholson, 21 Vet. App. 342 (2007), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter accordingly shall include (1) a statement of the disabilities, if any, for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected, and (4) an explanation of how disability ratings and effective dates are assigned.

2.  The RO/AMC shall make arrangements to obtain all available records of the Veteran's inpatient treatment prior to his death at the VA nursing facility listed on his death certificate as well as all medical records from the Miami VA Medical Center (VAMC) pertaining to his treatment for service-connected and nonservice-connected disorders from 2002 to 2008.  All records obtained shall be associated with the claims file.  If such records are otherwise unavailable or unobtainable, the RO/AMC shall so indicate.  

3.  Upon receipt of the above information, if obtained, the RO/AMC shall take whatever other development it deems necessary to fully and fairly adjudicate the claim, including, if necessary, obtaining a medical opinion regarding the claim. 

4.  After completion of the above the RO/AMC shall review the expanded record and determine if the benefit sought can be granted.  Unless the benefit sought is granted, the appellant and her representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE FOLLOWING PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


